UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7301


MICHAEL S. GORBEY,

                  Plaintiff – Appellant,

             v.

STATE OF VIRGINIA; FAIRFAX COUNTY; CLERK’S OFFICE, CIRCUIT
COURT FAIRFAX COUNTY JUDICIAL CENTER,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00173-RAJ-JEB)


Submitted:    December 17, 2009             Decided:   January 5, 2010


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael S. Gorbey appeals the district court’s order

dismissing this action without prejudice because Gorbey failed

to comply with a court order. *          We have reviewed the record and

find no reversible error.       Accordingly, we affirm substantially

on the reasoning of the district court.             Gorbey v. Virginia,

No. 2:09-cv-00173-RAJ-JEB (E.D. Va. June 15, 2009).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




     *
       The district court ordered Gorbey to complete and submit a
questionnaire particularizing the factual allegations of his
42 U.S.C. § 1983 claim or risk dismissal of the action.


                                     2